Name: Council Decision (EU, Euratom) 2016/981 of 16 June 2016 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-06-18

 18.6.2016 EN Official Journal of the European Union L 161/39 COUNCIL DECISION (EU, Euratom) 2016/981 of 16 June 2016 appointing a member of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal by the Republic of Lithuania, Having regard to the opinion of the European Parliament (1), Whereas: (1) The term of office of Ms Rasa BUDBERGYTÃ  expired on 6 May 2016. (2) A new appointment should therefore be made, HAS ADOPTED THIS DECISION: Article 1 Mr Rimantas Ã ADÃ ½IUS is hereby appointed member of the Court of Auditors for the period from 16 June 2016 to 15 June 2022. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 June 2016. For the Council The President L.F. ASSCHER (1) Opinion of 7 June 2016 (not yet published in the Official Journal).